959 A.2d 1209 (2005)
196 N.J. 536
In the Matter of John A. TUNNEY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-85 September Term 2004
Supreme Court of New Jersey.
December 8, 2005.

ORDER
The Disciplinary Review Beard having filed with the Court its decision in DRB 04-387, concluding that JOHN A. TUNNEY of WOODBRIDGE, who was admitted to the bar of this State in 1988, and who thereafter was suspended from the practice of law for a period of six months, effective October 29, 2004, by Order of the Court filed on October 1, 2004, violated RPC 1.1(a)(gross neglect), RPC 1.3 (lack of discipline) and RPC 1.4(a) and (b)(failure to communicate with client) in his handling of thee matters;
And the Disciplinary Review Board having further determined that because of the nature and timing of the unethical conduct, no additional discipline beyond the six-month suspension Ordered on October 1, 2004 should be imposed on respondent;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for the unethical conduct of JOHN A. TUNNEY found in DRB 04-387.